DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been fully checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: 
On page 1 paragraph 0000.1, after “November 21, 2019”, -- (now U.S. Patent No. 10,791,309) -- should be inserted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitations "the interface reception unit", “the interface terminal” and “the external apparatus” in lines 6 and 9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation "the interface reception unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 12-14 of U.S. Patent No. 10791309. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover the same thing.  The limitations recited in claims 2 and 12 correspond to the limitations of claims 1, 11, 13 and 14 of 10791309.   The limitations recited in claims 3-11 are disclosed by claims 2, 3, 6, 7, 4, 5, 8, 9 and 12 of 10791309. .   The limitations recited in claims 13-21 are disclosed by claims 2, 4, 6, 7, 4, 5, 8, 9 and 12 of 10791309.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 -18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US 20100073574).
As to claim 12, Nakajima discloses the claimed subject matter, including a storage unit (85, Figs. 12, 14, paragraphs 0112-0113) including capability information of the display apparatus; a panel drive circuit (211, Fig. 12, paragraphs 0154); and a display panel (218, Fig. 12, paragraph 0153, 0166), wherein the display apparatus is configured to receive a high dynamic range signal comprising image data in a high dynamic range from a transmission apparatus through the interface reception unit over a transmission path (Figs. 12, 14), and receive information in an InfoFrame packet (paragraphs 0143, 0148, 0161, 0178, 0188); and wherein the storage unit is an EDID memory (paragraphs 0112-0113) and the data from the storage unit information includes a name of the display apparatus.
As to claim 13, Nakajima discloses the limitation of the interface reception unit comprises a Display Port (DP) terminal (paragraph 0297).

As to claim 15, Nakajima discloses the limitation of the InfoFrame packet is an Auxiliary Video (AV) InfoFrame packet (paragraph 0143).
As to claim 16, Nakajima discloses the limitation of the InfoFrame packet is arranged in a data island period assigned to one portion of a horizontal blanking period and of a vertical blanking period of the image data (paragraphs 0217, 0219-0221).
As to claim 17, Nakajima discloses the limitation of high dynamic range information is transmitted with the Vendor Specific InfoFrame packet (paragraphs 0077-0078, 0113, 0118, 0123).
As to claim 18, Nakajima discloses the limitation of high dynamic range image data for the displaying high dynamic range images is configured in compliance with a deep color image format (paragraph 0285).
As to claim 21, Nakajima discloses the limitation of the EDID data is made from a basic block and an extension block and the extension block comprises resolution, a frame rate, or information indicating whether the display apparatus has interlaced or progressive capabilities (paragraphs 0114, 0122).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  




Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/Sherrie Hsia/
Primary Examiner
Art Unit 2422


SH
February 27, 2021